Citation Nr: 1517474	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for squamous cell carcinoma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi.  The St. Petersburg, Florida RO otherwise has jurisdiction of the claims folder.

In his February 2013 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  This request was withdrawn in a July 2013 letter.

The issue of service connection for squamous cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability as likely as not had its onset during the Veteran's active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to a disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Generally, to prove service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that there is a current disability as an August 2011 VA audiological examination provided a diagnosis of bilateral sensorineural hearing loss with hearing loss greater than 26 decibels at each frequency tested bilaterally.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Second, the Board finds that the evidence of record shows in-service noise exposure and diminished hearing, bilaterally.  The Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was a combat engineer during service.  

Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  

In fact, the Veteran's October 2011 notice of disagreement stated that he was routinely exposed to acoustic trauma from high powered weapons and explosions while in the field.  

The Board finds this statement competent, credible, and probative of the presence of in-service noise exposure during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In January 2013, the Veteran submitted a private audiological evaluation from Dr. M. M.  He reported that the Veteran's sensorineural hearing loss began gradually in 1968 while the Veteran was in-service.   The Veteran was with the artillery group and subject to acoustic trauma.  Dr. M. M. opined that it was at least as likely as not that the in-service noise exposure contributed to the Veteran's current bilateral hearing loss disability.

The Board recognizes that there are VA opinions of record dated in August 2011 and November 2012.  The examiner at both examinations concluded that it was impossible to determine the etiology of the Veteran's bilateral hearing loss disability.  Although each opinion indicates that high frequency hearing loss may have pre-existed service, the July 1967 entrance examination is silent regarding disease and defects.  Therefore, the Veteran is presumed sound at upon entrance.  38 U.S.C.A. § 1111.  Additionally, as each of these opinions conclude that a nexus opinion cannot be provided without resort to speculation, they are little probative value. 

Accordingly, based on a review of the entire record, the evidence is found to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset following his noise exposure during service.  See Shedden, 381 F.3d at 1167.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

REMAND

In the October 2011 notice of disagreement, the Veteran averred that his squamous cell carcinoma was caused by exposure to herbicides while stationed in the Republic of Vietnam.  The Veteran is presumed to have been exposed to herbicides in-service.  The Veteran was diagnosed with squamous cell carcinoma in July 2003.  VA treatment records dated in September 2011 show that the Veteran presented with two moles on his abdomen that showed warning signs for melanoma.  Although melanoma and squamous cell carcinoma are not presumptively related to exposure to herbicides, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 38 C.F.R. § 3.309(e).  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed squamous cell carcinoma.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed squamous cell carcinoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that squamous cell carcinoma was incurred during active service, to include the Veteran's presumed exposure to herbicides?  

In the alternative, is it at least as likely as not that the cancer is otherwise related to in-service occurrence or event other than herbicide exposure?

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


